Appeal from so much of an order as modified a judgment of separation so that the amount which respondent is required to pay for the maintenance of real property is limited to $110 a month. The judgment awarded appellant possession of the real property owned by the parties as tenants by the entirety and directed respondent to pay alimony of $390 a month, of which $110 was the estimated cost of maintaining the real property. In addition it was provided that respondent should annually pay any amounts in excess of $110 a month which were necessarily expended in connection with such real property. Appellant moved to compel payment of money claimed to be due under the last-mentioned provision of the judgment and for an increase of alimony. In his answering affidavit respondent requested that the alimony be reduced to $340 a month and that he be relieved of any requirement to pay anything above that for *841maintaining the house. The Special Term directed payment of the arrears for past maintenance of the house, awarded a counsel fee, and modified the judgment of separation so that the amount which respondent is required to pay for the maintenance of the real property is the total sum of $110 a month without any provision for additional payments. Order modified on the law and the facts hy striking therefrom everything following the word “hereof” in the second ordering paragraph. As so modified, order insofar as appealed from affirmed, with $10 costs and disbursements to appellant. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. Under the circumstances here it was improper to grant respondent’s request for a reduction in the amount he was required to pay by the judgment. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.